Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-1997

RNS Ser Inc v. Secretary Labor
Precedential or Non-Precedential:

Docket 96-3245




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"RNS Ser Inc v. Secretary Labor" (1997). 1997 Decisions. Paper 118.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT




                          No. 96-3245

                   RNS Service v. Sec of Labor

     The following modifications have been made to the Court’s
opinion issued on May 29, 1997 in the above-entitled appeal and
will appear as part of the final version of the opinion:

In the above slip opinion on page 8, line 17, delete the comma
(,) after “(storage facilities). The corrected line should read:

...by such words as “impoundments” (storage facilities) and
“custom coal preparation facilities,” since it serves....

       On page 10, line 33, add a close bracket (]) after the
letter T at the start of “[The committee is greatly
concerned....” The corrected line should read:

[T]he Committee is greatly concerned that....

       Copies of the referenced pages are enclosed for your
convenience and ready reference.




                                         /s/ P. Douglas Sisk,
                                                   Clerk




June 2, 1997